SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

577
CA 13-00912
PRESENT: SMITH, J.P., PERADOTTO, SCONIERS, WHALEN, AND DEJOSEPH, JJ.


TIMOTHY D. GAY, PLAINTIFF-APPELLANT,

                     V                            MEMORANDUM AND ORDER

MARIA GAY, DEFENDANT-RESPONDENT.
(APPEAL NO. 5.)


MELVIN & MELVIN, PLLC, SYRACUSE, D.J. & J.A. CIRANDO, ESQS. (JOHN A.
CIRANDO OF COUNSEL), FOR PLAINTIFF-APPELLANT.

MACHT, BRENIZER & GINGOLD, P.C., SYRACUSE (JON W. BRENIZER OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from a decision of the Supreme Court, Onondaga County
(Kevin G. Young, J.), entered December 10, 2012 in a divorce action.
The decision advised that the court intended that defendant be the
owner of an insurance policy.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Gay v Gay ([appeal No. 1] ___ AD3d ___
[June 13, 2014]).




Entered:   June 13, 2014                        Frances E. Cafarell
                                                Clerk of the Court